 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Carla Peterson
 7
 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-119-JAD-NJK
11
                    Plaintiff,                              STIPULATION TO MODIFY
12                                                          CONDITIONS OF
            v.                                              PRETRIAL RELEASE
13
     CARLA PETERSON,
14   A.K.A. REGINA ANN KING.

15                  Defendant.

16
17          It is stipulated and agreed to by and between United States Attorney Nicholas A.
18   Trutanich and Assistant United States Attorney Christopher D. Baker, counsel for the United
19   States of America, and Federal Public Defender Rene L. Valladares and Assistant Federal Public
20   Defender Sylvia Irvin, counsel for Defendant Carla Peterson, to modify and add the following
21   conditions of pretrial release.
22          This Stipulation is entered into for the following reasons:
23          1.      On June 6, 2018, Ms. Peterson made her initial appearance and was released on a
24   personal recognizance bond with specified conditions of pretrial release. See ECF No. 13. On
25   February 20, 2020, Ms. Peterson entered a plea of guilty pursuant to a negotiated plea agreement.
26   See ECF Nos. 37-39. At a hearing later that afternoon, she was admitted into the RISE Court
27   program. See ECF Nos. 40-41.
 1
            2.      As a participant in RISE, Ms. Peterson is agreeable to the addition of the
 2
     following pretrial release conditions:
 3
                    a. [40] The defendant shall refrain from use or unlawful possession of a narcotic
 4
                        drug or other controlled substances as defined in 21 U.S.C. § 802 unless
 5
                        prescribed by a licensed medical practitioner. This includes marijuana and/or
 6
                        any item containing THC.
 7
                    b. [43] The defendant shall refrain from the use or possession of synthetic drugs
 8
                        and intoxicating substances.
 9
                    c. [44] The defendant shall not be in the presence of anyone using or possessing
10
                        a (A) narcotic drug or other controlled substances, (B) alcohol, and (C)
11
                        intoxicating substances or synthetic drugs.
12
            3.      The parties and the Pretrial Services Office are agreeable to the modification of
13
     these conditions so that Ms. Peterson may remain in compliance with the RISE Court conditions.
14
15
            DATED this 9th of March, 2020.
16
17    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
18
         /s/ Sylvia Irvin                                 /s/ Christopher D. Baker
19    By________________________                       By_____________________________
      SYLVIA IRVIN                                     CHRISTOPHER D. BAKER
20    Assistant Federal Public Defender                Assistant United States Attorney
21
22
     IT IS SO ORDERED.
23
     DATED this 10th
                ____ day of March, 2020.
24
                                                           ____________________________________
25
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

                                                       2
